Citation Nr: 0519670	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to January 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New York, which granted 
service connection and a 30 percent rating for PTSD and 
denied service connection for hepatitis C.  In March 2004, 
the RO increased the rating for PTSD to 50 percent.  In 
December 2004 a Travel Board hearing was held at the RO 
before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was recently awarded Social Security 
Administration (SSA) disability benefits.  There are no 
records on file pertaining to such award.  The United States 
Court of Appeals for Veterans Claims (Court) has made it 
abundantly clear that the records concerning awards of Social 
Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

On May 2001 VA examination, it was noted that the veteran had 
hepatitis C diagnosed in December 2000.  Records pertaining 
to the initial diagnosis are not on file.  He has indicated 
that he carried bloody fellow soldiers in service.  A VA 
examiner has opined that exposure to blood was a "less 
likely" risk factor for hepatitis.  (He also indicated he 
used cocaine and opium in service- noted by a VA examiner to 
be another risk factor for hepatitis; however, disability due 
to drug abuse is not compensable.  See 38 U.S.C.A. § 1110.)

At the December 2004 hearing, the veteran indicated that he 
was being seen weekly for psychiatric treatment.  Records of 
ongoing psychiatric treatment are not on file.  The veteran 
also alleges that his PTSD has become worse since his last VA 
psychiatric examination in August 2002.  He testified that 
the PTSD forced him to terminate his interest and employment 
in a family restaurant.  A December 2004 private 
psychologist's report reflects a substantially lower GAF 
(global assessment of functioning) score than those 
previously noted.  As the matter of the rating for PTSD is on 
appeal from the initial rating assigned with the grant of 
service connection for such disability, the entire period of 
time since the grant of service connection and "staged 
ratings" are for consideration.  A contemporaneous VA 
examination is indicated.  And, in light of the veteran's 
testimony regarding the impact PTSD has had on his 
association with the family restaurant, a Social and 
Industrial Survey is likewise indicated. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from SSA the 
records pertaining to the veteran's claim 
for SSA disability benefits, to include 
the medical records considered in any 
determination on such matter.  

2.  The veteran should be asked to 
identify all sources of private and VA 
psychiatric treatment he received since 
August 2002.  The RO should obtain 
complete copies of all treatment records 
(those not already in the claims folder) 
from all identified sources.    

3.  The RO should also obtain all 
outstanding records pertaining to the 
diagnosis and treatment of the veteran's 
hepatitis C.  Specific among the records 
to be obtained are those pertaining to 
the initial diagnosis of hepatitis C in 
December 2000.  The veteran must assist 
in this matter by identifying the sources 
of treatment and providing any necessary 
releases.

4.  The RO should arrange for a Social 
and Industrial survey to assess the 
impact the veteran's PTSD has had on his 
social and industrial functioning.  The 
survey should include ascertaining the 
circumstances of the veteran's interest 
and employment in the family restaurant 
business, as well the impact on the 
veteran's daily life, i.e., it should 
encompass determining the veteran's daily 
activities, as well as the extent to 
which he is able to function and 
socialize.  

5.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
examination by a psychiatrist to 
ascertain the current severity of his 
PTSD.  The veteran's claims folder 
(including the information sought above) 
must be reviewed by the examiner.  The 
examiner should describe all symptoms of 
the veteran's PTSD in detail.  The 
examiner should provide a GAF score based 
on PTSD, alone, and should explain the 
significance of the score.  The examiner 
should explain the rationale for any 
opinion given.

6.  The RO should also arrange for the 
veteran to be examined by an appropriate 
physician to determine the likely 
etiology of his hepatitis C.  The 
examiner should review the veteran's 
claims file and provide an opinion as to 
whether it is "at least as likely as 
not" (a 50 percent or better 
probability) that the veteran's hepatitis 
resulted from exposure to blood in 
service or from some other factor in 
service (unrelated to alcohol or drug 
abuse).  The examiner should explain the 
rationale for any opinion given.  

7.  The RO should then readjudicate the 
claims on appeal.  If either remains 
denied, the RO should issue an 
appropriate supplemental SOC and afford 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The purposes of this remand are to meet due process 
considerations and to assist the veteran in the development 
of his claims.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board for additional 
development must be handled in an expeditious manner.



                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


